             Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 1 of 19




 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 ARISTOTELES VEGA MARTINEZ,
 individually and on behalf of others similarly
 situated,
                                                                    COMPLAINT
                                    Plaintiff,

                  -against-                                 COLLECTIVE ACTION UNDER
                                                                 29 U.S.C. § 216(b)
 Spiteri Construction CORP. (D/B/A Spiteri
 Construction CORP.), Michael Spiteri and                              ECF Case
 Loreta Spiteri ,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Aristoteles Vega Martinez (“Plaintiff Vega” or “Mr. Vega”), individually and on

behalf of others similarly situated, by and through his attorneys, Michael Faillace & Associates,

P.C., upon his knowledge and belief, and as against Spiteri Construction Corp. (d/b/a Spiteri

Construction Corp.), (“Defendant Corporation”) Michael Spiteri and Loreta Spiteri , (“Individual

Defendants”), (collectively, “Defendants”), alleges as follows:

                                          NATURE OF ACTION

        1.     Plaintiff Vega is a former employee of Defendants Spiteri Construction Corp. (d/b/a

Spiteri Construction Corp.), Michael Spiteri and Loreta Spiteri .

        2.      Defendants own, operate, or control a construction company, located at 1610 York

Ave., New York, NY 10028 under the name “Spiteri Construction Corp.”
            Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 2 of 19




       3.     Upon information and belief, individual Defendants Michael and Loreta Spiteri,

serves or served as owners, managers, principals, or agents of Defendant Corporation and, through

this corporate entity, operates or operated the construction corporation as a joint or unified

enterprise.

       4.     Plaintiff Vega was employed as a construction worker at the construction corporation

located at 1610 York Ave., New York, NY 10028.

       5.     At all times relevant to this Complaint, Plaintiff Vega worked for Defendants in

excess of 40 hours per week, without appropriate minimum wage, overtime and spread of hours

compensation for the hours that he worked.

       6.     Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Vega appropriately for any hours worked, either at the straight rate of

pay or for any additional overtime premium.

       7.     Further, Defendants failed to pay Plaintiff Vega the required “spread of hours” pay

for any day in which he had to work over 10 hours a day.

       8.     Defendants’ conduct extended beyond Plaintiff Vega to all other similarly situated

employees.

       9.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Vega and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state

law and regulations.

       10.    Plaintiff Vega now brings this action on behalf of himself, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.



                                                 -2-
          Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 3 of 19




and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       11.   Plaintiff Vega seeks certification of this action as a collective action on behalf of

himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                JURISDICTION AND VENUE

       12.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Vega’s state law claims under 28

U.S.C. § 1367(a).

       13.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a construction company located in this district. Further, Plaintiff Vega was employed by

Defendants in this district.

                                            PARTIES

                                              Plaintiff

       14.   Plaintiff Aristoteles Vega Martinez (“Plaintiff Vega” or “Mr. Vega”) is an adult

individual residing in Kings County, New York.

       15.   Plaintiff Vega was employed by Defendants at Spiteri Construction Corp. from

approximately January 2020 until on or about June 2021.




                                                -3-
            Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 4 of 19




          16.   Plaintiff Vega consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

          17.   At all relevant times, Defendants owned, operated, or controlled a construction

company, located at 1610 York Ave., New York, NY 10028under the name “Spiteri Construction

Corp.”.

          18.   Upon information and belief, Spiteri Construction Corp. (d/b/a Spiteri Construction

Corp.) is a domestic corporation organized and existing under the laws of the State of New York.

Upon information and belief, it maintains its principal place of business at 1610 York Ave., New

York, NY 10028.

          19.   Defendant Michael SPITERI is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Michael SPITERI is

sued individually in his capacity as owner, officer and/or agent of Defendant Corporation.

Defendant Michael SPITERI possesses operational control over Defendant Corporation, an

ownership interest in Defendant Corporation, and controls significant functions of Defendant

Corporation. He determines the wages and compensation of the employees of Defendants,

including Plaintiff Vega, establishes the schedules of the employees, maintains employee records,

and has the authority to hire and fire employees.

          20.   Defendant Loreta SPITERI is an individual engaging (or who was engaged) in

business in this judicial district during the relevant time period. Defendant Loreta SPITERI is sued

individually in er capacity as owner, officer and/or agent of Defendant Corporation. Defendant

Loreta SPITERI possesses operational control over Defendant Corporation, an ownership interest



                                                  -4-
          Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 5 of 19




in Defendant Corporation, and controls significant functions of Defendant Corporation. She

determines the wages and compensation of the employees of Defendants, including Plaintiff Vega,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                  FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

       21.   Defendants operate a construction company located in Westchester County.

       22.   Individual Defendant, Loreta SPITERI, possesses operational control over Defendant

Corporation, possesses ownership interests in Defendant Corporation, and controls significant

functions of Defendant Corporation.

       23.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       24.   Each Defendant possessed substantial control over Plaintiff Vega’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Vega, and all similarly situated individuals,

referred to herein.

       25.   Defendants jointly employed Plaintiff Vega (and all similarly situated employees)

and are Plaintiff Vega’s (and all similarly situated employees’) employers within the meaning of

29 U.S.C. 201 et seq. and the NYLL.

       26.   In the alternative, Defendants constitute a single employer of Plaintiff Vega and/or

similarly situated individuals.




                                               -5-
         Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 6 of 19




       27.    Upon information and belief, Individual Defendants Michael and Loreta SPITERI

operate Defendant Corporation as either an alter ego of themselves and/or fail to operate Defendant

Corporation as an entity legally separate and apart from themselves, by among other things:

             a) failing to adhere to the corporate formalities necessary to operate Defendant

                Corporation as a Corporation,

             b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                by, amongst other things, failing to hold annual meetings or maintaining

                appropriate corporate records,

             c) transferring assets and debts freely as between all Defendants,

             d) operating Defendant Corporation for their own benefit as the sole or majority

                shareholders,

             e) operating Defendant Corporation for their own benefit and maintaining control over

                this corporation as a closed Corporation,

             f) intermingling assets and debts of their own with Defendant Corporation,

             g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                liability as necessary to protect their own interests, and

             h) Other actions evincing a failure to adhere to the corporate form.

       28.    At all relevant times, Defendants were Plaintiff Vega’s employers within the meaning

of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff Vega,

controlled the terms and conditions of employment, and determined the rate and method of any

compensation in exchange for Plaintiff Vega’s services.




                                                 -6-
          Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 7 of 19




       29.   In each year from 2020 to 2021, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).

       30.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

construction corporation on a daily basis are goods produced outside of the State of New York.

                                        Individual Plaintiff

       31.   Plaintiff Vega is a former employee of Defendants who was employed as a

construction worker.

       32.   Plaintiff Vega seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                Plaintiff Aristoteles Vega Martinez

       33.   Plaintiff Vega was employed by Defendants from approximately January 2020 until

on or about June 2021.

       34.   Defendants employed Plaintiff Vega as an interior construction worker.

       35.   Plaintiff Vega regularly handled goods in interstate commerce, such as construction

materials and other supplies produced outside the State of New York.

       36.   Plaintiff Vega’s work duties required neither discretion nor independent judgment.

       37.   Throughout his employment with Defendants, Plaintiff Vega regularly worked in

excess of 40 hours per week.

       38.   From approximately January 2020 until on or about June 2021, Plaintiff Vega worked

from approximately 8:00 a.m. until on or about 5:30 p.m. to 8:00 p.m., six to seven days a week

(typically 54 to 84 hours per week).



                                                -7-
            Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 8 of 19




       39.    From approximately January 2020 until on or about June 2021, Defendants paid

Plaintiff Vega his wages in cash.

       40.    From approximately August 1, 2017 until on or about August 31, 2017, Defendants

paid Plaintiff Vega $750 per week.

       41.    From approximately January 2020 until on or about March 2020 , Defendants paid

Plaintiff Vega $14.00 per hour .

       42.    From approximately April 2020 until on or about June 2021, Defendants paid

Plaintiff Vega $15.00 per hour.

       43.    Plaintiff Vega was not required to keep track of his time, nor to his knowledge, did

the Defendants utilize any time tracking device such as punch cards, that accurately reflected his

actual hours worked.

       44.    In fact, throughout his entire employment with Defendants, Plaintiff Vega recorded

his own hours and submitted those hours to the secretary.

       45.    Defendants took improper and illegal deductions from Plaintiff Vega’s wages;

specifically, Defendants deducted $100 from Plaintiff Vega’s weekly wages, when he accidentally

broke a window.

       46.    No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Vega regarding overtime and wages under the FLSA and NYLL.

       47.    Defendants did not provide Plaintiff Vega an accurate statement of wages, as required

by NYLL 195(3).

      48.     Defendants did not give any notice to Plaintiff Vega, in English and in Spanish

(Plaintiff Vega’s primary language), of his rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).



                                                -8-
            Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 9 of 19




                            Defendants’ General Employment Practices

      49.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Vega (and all similarly situated employees) to work in excess of 40 hours a

week without paying him appropriate minimum wage, spread of hours pay                and overtime

compensation as required by federal and state laws.

      50.     Plaintiff Vega was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the

wages he was owed for the hours he worked.

      51.     Defendants’ pay practices resulted in Plaintiff Vega not receiving payment for all his

hours worked and resulted in Plaintiff Vega’s effective rate of pay falling below the required

minimum wage rate.

      52.     Defendants    willfully   disregarded   and   purposefully   evaded    recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      53.     Defendants paid Plaintiff Vega his wages in cash.

      54.     Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      55.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Vega (and similarly situated individuals) worked, and

to avoid paying Plaintiff Vega properly for his full hours worked.




                                                -9-
           Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 10 of 19




      56.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

      57.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Vega and other similarly situated former workers.

      58.     Defendants failed to provide Plaintiff Hernandez and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of

pay; the number of regular hours worked; and the number of overtime hours worked, as required

by NYLL §195(3).

      59.     Defendants failed to provide Plaintiff Vega and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law

§195(1).

                           FLSA COLLECTIVE ACTION CLAIMS



                                                - 10 -
          Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 11 of 19




      60.    Plaintiff Vega brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. §

216(b), on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who

are or were employed by Defendants or any of them, on or after the date that is three years before

the filing of the complaint in this case (the “FLSA Class Period”).

      61.    At all relevant times, Plaintiff Vega and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime

pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA, and willfully failing to keep records as required under the FLSA.

      62.    The claims of Plaintiff Vega stated herein are similar to those of the other employees.

                                 FIRST CAUSE OF ACTION

          VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      63.    Plaintiff Vega repeats and realleges all paragraphs above as though fully set forth

herein.

      64.    At all times relevant to this action, Defendants were Plaintiff Vega’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the

power to hire and fire Plaintiff Vega (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

      65.    At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.



                                               - 11 -
            Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 12 of 19




       66.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

 Act, 29 U.S.C. § 203 (r-s).

           67.   Defendants failed to pay Plaintiff Vega (and the FLSA Class members) at the

 applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

       68.       Defendants’ failure to pay Plaintiff Vega (and the FLSA Class members) at the

 applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

       69.       Plaintiff Vega (and the FLSA Class members) were damaged in an amount to be

 determined at trial.

                                   SECOND CAUSE OF ACTION

                 VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

       70.       Plaintiff Vega repeats and realleges all paragraphs above as though fully set forth

 herein.

     71.         Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Vega (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

       72.       Defendants’ failure to pay Plaintiff Vega (and the FLSA Class members), overtime

 compensation was willful within the meaning of 29 U.S.C. § 255(a).

       73.       Plaintiff Vega (and the FLSA Class members) were damaged in an amount to be

 determined at trial.

                                    THIRD CAUSE OF ACTION

                   VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

       74.       Plaintiff Vega repeats and realleges all paragraphs above as though fully set forth

 herein.



                                                  - 12 -
          Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 13 of 19




      75.    At all times relevant to this action, Defendants were Plaintiff Vega’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Vega, controlled the terms and conditions of his employment, and determined the rates

and methods of any compensation in exchange for his employment.

      76.    Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiff Vega less than the minimum wage.

      77.    Defendants’ failure to pay Plaintiff Vega the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      78.    Plaintiff Vega was damaged in an amount to be determined at trial.

                               FOURTH CAUSE OF ACTION

                     VIOLATION OF THE OVERTIME PROVISIONS

                        OF THE NEW YORK STATE LABOR LAW

      79.    Plaintiff Vega repeats and realleges all paragraphs above as though fully set forth

herein.

      80.    Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Vega overtime compensation

at rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

      81.    Defendants’ failure to pay Plaintiff Vega overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      82.    Plaintiff Vega was damaged in an amount to be determined at trial.

                                 FIFTH CAUSE OF ACTION

               VIOLATION OF THE SPREAD OF HOURS WAGE ORDER



                                              - 13 -
             Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 14 of 19




                      OF THE NEW YORK COMMISSIONER OF LABOR

       83.      Plaintiff Vega repeats and realleges all paragraphs above as though fully set forth
herein.
      84.       Defendants failed to pay Plaintiff Vega one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Vega’s spread of hours exceeded ten

hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

     85.        Defendants’ failure to pay Plaintiff Vega an additional hour’s pay for each day

Plaintiff Vega’s spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

     86.        Plaintiff Vega was damaged in an amount to be determined at trial.

                                   SIXTH CAUSE OF ACTION

                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                    REQUIREMENTS OF THE NEW YORK LABOR LAW

       87.      Plaintiff Vega repeats and realleges all paragraphs above as though fully set forth

 herein.

       88.      Defendants failed to provide Plaintiff Vega with a written notice, in English and in

 Spanish (Plaintiff Vega’s primary language), containing: the rate or rates of pay and basis thereof,

 whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

 claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

 day designated by the employer; the name of the employer; any “doing business as" names used

 by the employer; the physical address of the employer's main office or principal place of business,

 and a mailing address if different; and the telephone number of the employer, as required by NYLL

 §195(1).

       89.      Defendants are liable to Plaintiff Vega in the amount of $5,000, together with costs

 and attorneys’ fees.



                                                 - 14 -
           Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 15 of 19




                                 SEVENTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      90.       Plaintiff Vega repeats and realleges all paragraphs above as though fully set forth

herein.

      91.       With each payment of wages, Defendants failed to provide Plaintiff Vega with an

accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

195(3).

      92.       Defendants are liable to Plaintiff Vega in the amount of $5,000, together with costs

and attorneys’ fees.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Vega respectfully requests that this Court enter judgment against

Defendants by:

          (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;




                                                 - 15 -
        Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 16 of 19




       (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Vega and the FLSA Class

members;

       (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Vega and the FLSA Class members;

       (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Vega’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

       (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Vega and the FLSA Class members;

       (f)    Awarding Plaintiff Vega and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

       (g)    Awarding Plaintiff Vega and the FLSA Class members liquidated damages in an

amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);

       (h)    Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Vega;

       (i)    Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Vega;

       (j)    Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to PlaintiffVega;Declaring that Defendants violated the timely



                                             - 16 -
         Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 17 of 19




payment provisions of the NYLL as to Plaintiff Vega;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Vega’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Vega;

       (m)     Awarding Plaintiff Vega damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages as well as

awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiff Vega damages for Defendants’ violation of the NYLL notice

and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Vega liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Vega and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Vega and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and



                                                - 17 -
         Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 18 of 19




       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

 Plaintiff Vega demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       July 12, 2021
                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                              By:               /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 18 -
Case 1:21-cv-05955-VSB Document 1 Filed 07/12/21 Page 19 of 19
